          Case 3:21-mj-00030-HTC Document 2 Filed 02/05/21 Page 1 of 2

                                                                                    Page 1 of 2

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                 CRIMINAL MINUTES

Case No. 3:21-mj-30/HTC                             Date: February 5, 2021
                                                    Time: 1:00 p.m. - 1:14 p.m.


DOCKET ENTRY: INITIAL APPEARANCE ON A COMPLAINT IN ANOTHER DISTRICT
PRESENT:
Honorable Hope Thai Cannon,                         U.S. Magistrate Judge
Keri Igney,                                         Deputy Clerk
PNS Recorder,                                       Court Reporter
Jeffrey Tharp                                       Asst. U. S. Attorney
Randall Lockhart,                                   Defense Attorney
None,                                               Interpreter
Kailey Minnick,                                     Probation Officer
Name of Defendant: TRISTAN CHANDLER STEVENS, Warrant from District of Columbia
☒Custody ☐ Bond ☐ O/R

PROCEEDINGS:

☒ Defendant advised that he/she is before a United States Magistrate Judge.

☒ Defendant advised of alleged charge(s) against him/her.

☒ Defendant advised not to make any statement before consulting an attorney.

☒ Defendant advised of his/her right to hire counsel or have counsel appointed.

☒ Defendant executed CJA Form 23 (Financial Affidavit) and sworn to its accuracy.

☒ Defendant appointed the services of the Federal Public Defender in PNS for limited purpose
     of IA and hearings in this district. (see separate order)

☐ Defendant declined to complete CJA Form 23, and was advised that should he subsequently
change his mind, he should file a CJA 23 with Clerk of Court.

☐ Defendant advised he will hire his own counsel.

☒ Defendant advised of his right to reasonable bail.

☒ Government moves for detention by oral motion.

☐ Defendant advised and WAIVED the Detention Hearing, identity hearing and preliminary
hearing in this district.

☒ Detention hearing and preliminary hearing (as applicable) set for Wednesday, February 10,

3:21-mj-30/HTC
          Case 3:21-mj-00030-HTC Document 2 Filed 02/05/21 Page 2 of 2

                                                                                       Page 2 of 2

2021 by separate order and defendant temporarily detained. Defendant waived an identity
hearing.

☐ Defendant committed to the Click or tap here to enter text., by separate order.

☐ Initial Appearance hearing set for Click or tap to enter a date. before Judge Click or tap here
to enter text. at Click or tap here to enter text.

☐ Defendant released on conditions and directed to voluntarily appear at the initial appearance
hearing set forth above.


Filed in open court
February 5, 2021
Deputy Clerk: kli




3:21-mj-30/HTC
